DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:
In claim 4, “second connection portion” should be “second connecting portion”.
In claim 9, “connection portion” should be “connecting portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 9, “the second connecting portion” lacks antecedent basis.  For purposes of the present examination, “the connecting portion” is presumed to have been intended.
	In claim 10, “the second connecting portion panel housing section” lacks antecedent basis.  For purposes of the present examination, “the connecting portion panel housing section” is presumed to have been intended.  Claims 11-12 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 10.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch - Wallscanner D-tect 100 , available at https://web.archive.org/web/20040719100257/http://www.bosch-imt.com/media/dtect_gb_produkt_t_x3_kl.pdf on 7/19/2004 (Bosch), in view of US 5,762,029 to Dubois et al. (Dubois).

	Regarding claim 1, Bosch discloses a wall scanner for sensing objects behind a surface, the wall scanner comprising:
	a housing including a body portion and a handle portion, the handle portion having a first axis and an outer surface generally defining a cylinder along the first axis, and the body portion having a second axis approximately parallel to and offset from the first axis, a recess formed between the body portion and the handle portion, a connecting portion connecting the body portion and the handle portion at a first end of the recess, wherein an end portion of the handle portion at the first end extends from and substantially continues the connecting portion (Bosch, e.g., page 8; also see annotated figure of D-tect 100 below);
	a battery receptacle configured to receive a battery 
	a sensor supported in the body portion for sensing at least one of a metal object behind the surface and a non-metallic object behind the surface (Bosch, e.g., page 7, D-tect 100 detects plastic pipes, electric lines, copper, steel, aluminum, iron/wood studs; also see Wallscanner, page 8, measuring sensor area; also see page 18; also see annotated figure of D-tect 100 below); and
	a display configured to display a plurality of indications to a user (Bosch, e.g., page 8; see annotated figure of D-tect 100 below).

	Bosch's wall scanner arrangement is understood to differ from that of claim 1 in that the body portion of Bosch's wall scanner, rather than the end of the handle portion, provides a battery receptacle for receiving batteries.  Moreover, Bosch is not relied upon as explicitly disclosing that the batteries are a battery pack.  Tool handles containing recesses and associated power terminals operable to receive a removable battery pack were well-known in the art at the time the invention was made.  For example, DuBois discloses a tool in the form of a leash/flashlight combination in which the handle section 74 has a battery receiving area 80 for removably receiving a battery 82, which can be a battery pack (DuBois, e.g., Fig. 4A and col. 3, line 63 to col. 4, line 15). Dubois is therefore understood to disclose a battery pack receptacle configured to receive a battery pack, at least a portion of the battery pack receptacle provided at an end portion of a tool handle portion.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bosch to include a battery pack receptacle configured to receive a battery pack, with at least a portion of the battery pack receptacle provided at the end portion of the handle portion.  In this way, in the manner disclosed by Dubois, a reusable battery pack can be used to supply tool operating power, with the battery pack being easily accessible to a user due to its location at the end portion of the handle.




[AltContent: connector][AltContent: connector][AltContent: textbox (handle portion having a first axis and an outer surface generally defining a cylinder along the first axis)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (body portion having a second axis approximately parallel to and offset from the first axis)][AltContent: arrow][AltContent: textbox (recess formed between the body portion and the handle portion (through which fingers are shown extending))][AltContent: arrow][AltContent: textbox (second axis)][AltContent: arrow][AltContent: textbox (first axis)][AltContent: textbox (display configured to display a plurality of indications to a user)][AltContent: arrow][AltContent: textbox (housing)][AltContent: arrow][AltContent: textbox (control section provided on the second connecting portion)][AltContent: connector][AltContent: textbox (a sensor supported in the body portion for sensing at least one of a metal object behind the surface and a non-metallic object behind the surface)][AltContent: connector][AltContent: connector][AltContent: textbox (connecting portion connecting the body portion and the handle portion at a first end of the recess, wherein an end portion of the handle portion at the first end extends from and substantially continues the connecting portion)][AltContent: arrow][AltContent: textbox (second connecting portion connects the body portion to the handle portion at a second end of the recess (for claim 8, connecting portion connecting the body portion and the handle portion at a first end of the recess))][AltContent: arrow]
    PNG
    media_image1.png
    745
    318
    media_image1.png
    Greyscale

Bosch, D-tect 100 Wallscanner, Annotated

	Regarding claim 2, Bosch in view of Dubois discloses wherein the connecting portion is a first connecting portion, wherein a second connecting portion connects the body portion to the handle portion at a second end of the recess (Bosch, e.g., page 8; also see annotated figure of D-tect 100 above).

	Regarding claim 3, Bosch in view of Dubois discloses	a control section provided on the second connecting portion including configured to be actuated by a gripping hand of the user, wherein the handle portion is configured to be gripped by the gripping hand of the user (Bosch, e.g., page 8; also see annotated figure of D-tect 100 above, measurement button, which is also used for switching on).  Bosch in view of Dubois is not relied upon as explicitly disclosing a plurality of actuation devices on the second connecting portion.  In particular, Bosch in view of Dubois shows one button located on the second connecting portion, with other buttons (e.g., mode button, display lighting button, on/off button) being located adjacent the graphic display.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bosch in view of Dubois such that at least one of the other buttons (e.g., mode button, display lighting button, on/off button) is co-located with the measurement button on the on the second connecting portion for at least the reason that the other button would be more easily accessible by the gripping hand of the user in the same manner that the button is accessible by the gripping hand of the user.  Additionally or in the alternative, the provision of two single-function buttons (one button for measurement, one button for switching on) instead of Bosch’s single two-function button (one button for measurement and switching on) merely represents an obvious design consideration that does not represent a patentable advance over Bosch.

	Regarding claim 4, Bosch in view of Dubois discloses wherein the second connection portion is provided between the display and the recess such that no portion of the control section is provided between the display and the second connecting portion (see Bosch in view of Dubois as applied to claim 3, see annotated figure of D-tect 100 above; no portion of the control section is provided between the display and the second connecting portion).

	Regarding claim 7, Bosch in view of Dubois discloses further comprising: the battery pack received in the battery pack receptacle; and a gripping portion provided on the handle portion, wherein the connecting portion separates the gripping portion from the battery pack (see Bosch in view of Dubois as applied to claim 1, noting that when the battery pack is received into battery pack receptacle at the end portion of Bosch’s handle portion in manner disclosed by Dubois, Bosch’s connecting portion will separate the gripping portion of Bosch’s handle from the battery pack).

	Claim 8 recites a wall scanner for sensing objects behind a surface, the wall scanner comprising:
	a housing including a body portion and a handle portion, the handle portion having a first axis and an outer surface generally defining a cylinder along the first axis, and the body portion having a second axis approximately parallel to and offset from the first axis, a recess formed between the body portion and the handle portion, a connecting portion connecting the body portion and the handle portion at a first end of the recess;
	a battery pack receptacle configured to receive a battery pack, at least a portion of the battery pack receptacle provided at an end portion of the handle portion;
	a sensor supported in the body portion for sensing at least one of a metal object behind the surface and a non-metallic object behind the surface;
	a display configured to display a plurality of indications to a user; and
	a control section provided on the connecting portion including a plurality of actuation devices configured to be actuated by a gripping hand of the user, wherein the handle portion is configured to be gripped by the gripping hand of the user,
and is rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois for reasons analogous to those discussed above in connection with the rejection of claims 1-3 and with reference to the annotated figure of D-tect 100 above.

	Claim 9 recites wherein the connection portion is provided between the display and the recess such that no portion of the control section is provided between the display and the second connecting portion and is and is rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois for reasons analogous to those discussed above in connection with the rejection of claim 4.

	Regarding claim 13, Bosch in view of Dubois discloses wherein the plurality of indications includes at least an indication of a depth of at least one of the metal object and the non-metallic object behind the surface and a graphical representation of a location of at least one of the metal object and the non-metallic object behind the surface (see Bosch in view of DuBois, Bosch, e.g., page 8, depth scale display; also see pages 11-17).

	Claim 14 recites a wall scanner for sensing objects behind a surface, the wall scanner comprising:
	a housing including a body portion and a handle portion, the handle portion having a first axis and an outer surface generally defining a cylinder along the first axis, and the body portion having a second axis approximately parallel to and offset from the first axis, a recess formed between the body portion and the handle portion, a connecting portion connecting the body portion and the handle portion at a first end of the recess, wherein an end portion of the handle portion at the first end extends from and substantially continues the connecting portion;
	a battery pack receptacle configured to receive a battery pack, at least a portion of the battery pack receptacle provided at the end portion of the handle portion;
	a sensor supported in the body portion for sensing at least one of a metal object behind the surface and a non-metallic object behind the surface,
and is rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois for reasons analogous to those discussed above in connection with the rejection of claim 1 and with reference to the annotated figure of D-tect 100 above.

	Claim 15 recites wherein the connecting portion is a first connecting portion, wherein a second connecting portion connects the body portion to the handle portion at a second end of the recess and is rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois for reasons analogous to those discussed above in connection with the rejection of claim 2 and with reference to the annotated figure of D-tect 100 above.

	Claim 16 recites a control section provided on the second connecting portion including a plurality of actuation devices configured to be actuated by a gripping hand of the user, wherein the handle portion is configured to be gripped by the gripping hand of the user and is rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois for reasons analogous to those discussed above in connection with the rejection of claim 3 and with reference to the annotated figure of D-tect 100 above.

	Claim 20 recites further comprising: the battery pack received in the battery pack receptacle; and a gripping portion provided on the handle portion, wherein the connecting portion separates the gripping portion from the battery pack and is rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois for reasons analogous to those discussed above in connection with the rejection of claim 7 with reference to the annotated figure of D-tect 100 above.

Claims 5-6, 10-12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosch in view of Dubois, and further in view of US 2009/0059502 to Filson et al. (Filson).

	Regarding claim 5, Bosch in view of Dubois discloses that the control section is provided at an angle to the display, and that the housing includes a display opening to receive the display and a control section opening to receive the control section (Bosch, e.g., page 8; also see annotated figure of D-tect 100 above).  Bosch is not relied upon as explicitly disclosing a single piece panel housing provided over the display and the control section, wherein the single piece panel housing includes a display panel housing section and a second connecting portion panel housing section, wherein the second connecting portion panel housing section is provided at an angle to the display panel housing section.  Filson discloses a single piece panel housing provided over the display and the control section, wherein the single piece panel housing includes a display panel housing section and a second connecting portion panel housing section (Filson, e.g., Fig. 1 and paragraph 10, single-piece panel housing in form of bezel 130, with a frame 102 supporting components of electronic device (e.g., input mechanism, screen), with housing placed over bottom of frame 102, and with housing and bezel 130 being coupled to frame 102 using any suitable approach, e.g., adhesive, screws, snaps).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify Bosch in view of Dubois such that the input mechanisms (e.g., buttons/actuation devices) of Bosch’s control section and Bosch’s display are covered by a single piece panel housing provided over the display and the control section, wherein the single piece panel housing includes a display panel housing section.  In this way, in the manner disclosed by Filson, components of an electronic device, including an input mechanism and screen, can be suitably retained between a bezel and a housing.  In the combination of Bosch in view of Dubois and Filson, the examiner notes that the second connecting portion panel housing section will be provided at an angle to the display panel housing section by virtue of Bosh’s angular arrangement of the control section and display.

	Regarding claim 6, Bosch in view of Dubois and Filson discloses wherein the single piece panel housing includes a display opening to receive the display and a control section opening to receive the control section (see Bosch in view of Dubois and Filson as applied to claim 5, noting openings in Filson’s bezel 130).

	Claim 10 recites a single piece panel housing provided over the display and the control section, wherein the single piece panel housing includes a display panel housing section and a connecting portion panel housing section, wherein the second connecting portion panel housing section is provided at an angle to the display panel housing section and claim 11 recites wherein the single piece panel housing includes a display opening to receive the display and a control section opening to receive the control section, and are rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois and Filson for reasons analogous to those discussed above in connection with claims 5-6, respectively.

	Regarding claim 12, Bosch in view of Dubois and Filson as applied to claim 10 discloses wherein the single piece panel housing is provided over the housing (see Bosch in view of Dubois and Filson as applied to claim 10 in which a single piece panel housing, e.g., bezel, is placed over Bosch’s display and control section), but is not relied upon as explicitly disclosing that the housing includes a first half housing and a second half housing.  In particular, Bosch is not relied upon as explicitly disclosing that the housing (see annotated figure of D-tect 100 above), which appears to be a plastic housing, is fabricated from first and second half housings.  The examiner nonetheless takes Official notice of the fact that fabricating a housing of the type disclosed by Bosch as symmetrical halves (e.g., by injection molding) for subsequent joining to form an integral housing was well-known and conventional at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  The recitation that the housing includes a first half housing and a second half housing therefore does not patentably define over Bosch in view of Dubois and Filson when considered in light of the knowledge of one of ordinary skill in the art.

	Claim 17 recites a display configured to display a plurality of indications to a user; and a single piece panel housing provided over the display and the second connecting portion, wherein the single piece panel housing includes a display panel housing section and a second connecting portion panel housing section, wherein the second connecting portion panel housing section is provided at an angle to the display panel housing section and is rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois and Filson for reasons analogous to those discussed above in connection with claims 1 and 5.

	Claim 18 recites wherein the single piece panel housing includes a display opening to receive the display and is rejected under 35 U.S.C. 103 as unpatentable over Bosch in view of Dubois and Filson for reasons analogous to those discussed above in connection with claims 1 and 5-6.

	Regarding claim 19, Bosch in view of Dubois and Filson discloses wherein the plurality of indications includes at least an indication of a depth of at least one of the metal object and the non-metallic object behind the surface and a graphical representation of a location of at least one of the metal object and the non-metallic object behind the surface (see Bosch in view of Dubois and Filson, e.g., Bosch, page 8, depth scale display; also see pages 11-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 5,769,657 to Kondo et al. relates to an attachment structure which allows a battery pack including secondary cells to be detachably attached to a battery holder in a power-driven tool.
	US 2002/0108474 to Adams relates to a hand-held electromechanical fastener driving tool, see, e.g., Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863